Citation Nr: 0833068	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-33 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for major depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection and 
assigned a 30 percent disability rating for the veteran's 
major depression.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The duty to assist includes obtaining additional medical 
records and VA treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The most recent VA medical examination and 
treatment records in the claims file are from August 2005.  
It would appear from the record that the veteran has been 
receiving ongoing treatment for his psychiatric disorder.  VA 
should attempt to obtain any treatment records regarding the 
veteran's service-connected depression.  In addition, in the 
interest of fulfilling the duty to assist and after the 
receipt of medical records, the veteran should be afforded a 
psychiatric examination to ascertain the current nature and 
severity of the veteran's psychiatric disorder.  

The veteran was initially service connected for major 
depression but it appears that his diagnosis has been 
clarified and that he is currently diagnosed with chronic, 
undifferentiated type schizophrenia as a result of a head 
injury while in service.  He also has been diagnosed with 
cocaine abuse and substance-induced mood disorder.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that when a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his psychiatric 
disorders since August 2005.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
the records are unavailable, please 
have the provider(s) so indicate.

2.  After receipt of the records, the AOJ 
should schedule the veteran for a 
psychiatric examination to determine the 
current nature and severity of his 
service-connected major depression.  The 
claims file, treatment records and this 
remand must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments. 

The veteran was initially service-
connected for major depression, but his 
diagnosis has since been clarified as 
schizophrenia.  The examiner should first 
provide diagnoses of any current 
psychological disorders and, if possible, 
indicate whether the veteran has any 
psychological disorders that are separate 
and distinct from his schizophrenia.  The 
examiner should then assess the nature 
and severity of the veteran's service-
connected psychiatric disorder in 
accordance with the latest AMIE worksheet 
for rating psychiatric disorders.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, taking into consideration the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination without good cause may result in the denial of 
his claims.  38 C.F.R. § 3.655 (2007).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




